Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 17-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 17, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a device for absorbing sweat proximal to the anus of a subject having a first, generally planar portion comprising at least one crease; a second generally dome-shaped portion that protrudes from the first generally planar portion and is surrounded by the first, generally planar portion; and a body-facing surface including: a texture configured to increase adherence of the device to skin of the subject, and a hydrophobic coating, wherein the second generally dome-shaped portion is sized and shaped to be placed in an intergluteal cleft and proximal to the anus of the subject, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 22, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a device for absorbing sweat proximal to the anus of a subject having a creased multilayer sheet of material having a substantially uniform thickness throughout, and comprising: a first portion surrounding a second portion that protrudes from the first portion; a first, body-facing layer including a surface including a 
With respect to claim 29, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a device for absorbing sweat proximal to the anus of a subject having a first, dome-shaped portion having a first thickness and comprising: a body-facing surface, and a hydrophobic coating disposed on at least a portion of the body-facing surface; a second portion substantially surrounding the first, dome-shaped portion and having a second thickness substantially the same as the first thickness; and at least one crease disposed through at least a portion of at least one of the first thickness and the second thickness, wherein the device is sized and shaped to be placed proximal to the anus of the subject, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.